Citation Nr: 1437137	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of heat exposure, claimed as dizziness and headaches.  

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 2002 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2009 rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The June 2008 decision denied entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD).  The Veteran appealed the denial.  During the processing of his appeal for increased evaluation, the Board noted his allegations that PTSD rendered him unemployable, and inferred a claim for TDIU as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the most recent, August 2013 Board decision, TDIU entitlement was listed as a separate issue, consistent with precedential directive from the Court of Appeals for Veterans Claims (CAVC or the Court), and was remanded for additional development.  The matter, however, arises out of, and is part of, the prior appeal for increased evaluation.  As those claims have been repeatedly adjudicated, and the Veteran notified of the decisions, the listing of TDIU as an issue in the most recent March 2014 supplemental statement of the case (SSOC) does not represent an announcement of the decision.

The July 2009 decision denied service connection for residuals of heat exposure, claimed as headaches and dizziness.  The separate issues have now been recharacterized into a single claimed disability.  As with TDIU entitlement, the matter was remanded for additional development in the most recent August 2013 Board decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In a prior March 2011 Board decision, the Board referred a claim for entitlement to an earlier effective date of service connection for PTSD, made in an April 2009 notice of disagreement, to the Agency of Original Jurisdiction (AOJ).  The Board did not have jurisdiction over the claim in the absence of any AOJ adjudication.  The claim was again referred to the AOJ in August 2013.  As it appears, based on review of the claims file, that no action has yet been taken on the earlier effective date claim, a third referral of the matter to the AOJ is required.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Heat Exposure

In April 2012 and again in August 2013, the question of service connection for residuals of heat exposure was remanded to the AOJ for provision of a VA examination, and to secure a medical opinion as to whether any current disability was at least as likely as not related to service.

Unfortunately, the resulting examination reports are not adequate for adjudication purposes; the Veteran is incarcerated, and so securing a physical examination by a doctor familiar with the legal requirements for adequacy is challenging.  The most recent examiner, a doctor at the prison where the Veteran is incarcerated, completed VA Disability Benefits Questionnaires (DBQs) based on his interview with and examination of the Veteran, as well as an apparent review of prison medical records.  He concluded that there was no current headache or dizziness disability.

He did not, however, provide a rationale for the conclusion; this is problematic in light of the competent lay evidence of record from the Veteran reporting subjectively experiences headaches.  While the complaint was noted, a clear and valid reason for rejecting such was not reported, and the value of the opinion cannot be evaluated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  Remand is required to obtain a rationale.

Further, the examiner limited his review to the period of the Veteran's incarceration.  The period on appeal stems from March 2009, when the claim was received; this is almost a year prior to the Veteran's incarceration.  The August 2013 remand directives requested a clear opinion as to whether a disability was present at any time during the appeal period.  Remand is required for full compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, it is clear that there exist additional Department of Corrections treatment records; the file currently contains only records through December 2011.  On remand, appropriate steps should be taken to secure updated records.

TDIU

Although the claim for entitlement to TDIU arises out of the claim for increased evaluation for PTSD, adjudication of the matter must consider the impact of all service-connected disabilities on occupational functioning.  The Veteran is service-connected for PTSD with depression, mechanical thoracolumbar strain, left knee chondromalacia and osteochondritis dessicans, right knee retropatellar pain syndrome and bursitis, and lateral instability of the left and the right knees.  His PTSD does not include service connection for alcohol dependence or a sleep disorder.  Full evaluations of those conditions have not been conducted for several years, and available treatment records indicate possible worsening of several orthopedic disabilities, as well as PTSD.  Remand for updated examinations is therefore advisable.  

The Board additionally notes that the Veteran failed to respond to a September 2013 request for additional information relevant to the TDIU claim; the Veteran was afforded issue-specific notice and asked to supply a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which would include evidence regarding his education, training, and work history that is highly relevant to the issue on appeal.  In light of the need for remand for other reasons, a second attempt to secure the form should be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Take appropriate steps, to include securing any necessary release from the Veteran, to obtain updated treatment records from the Nebraska Department of Corrections, from December 2011 to the present.

3.  Schedule the Veteran for an appropriate VA examination to determine the presence of a current disability manifested by headaches and/or dizziness.  The complete claims folder, to include electronic records or printouts of such, must be reviewed in conjunction with the examination.

If the Veteran is not able to appear for examination, appropriate steps to coordinate efforts with the correctional facility (a visiting doctor, completion of examination worksheet by a prison doctor, etc.) to secure the necessary information must be taken and documented.

The examiner must opine as to whether there is diagnosed any current disability manifested by headaches and/or dizziness; a "current disability" includes any chronic condition present since March 2009, even if currently resolved.

The examiner must then opine as to the etiology of such disability, to include stating whether it is at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond the natural progression.

The examiner must comment on the impact of any diagnosed condition on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA psychiatric examination to determine the current status of his service-connected PTSD with depression.  The examiner must describe in detail, and in accordance with the applicable examination worksheet, current manifestations and functional impacts of the condition.

If the Veteran is not able to appear for examination, appropriate steps to coordinate efforts with the correctional facility (a visiting doctor, completion of examination worksheet by a prison doctor, etc.) to secure the necessary information must be taken and documented.

The examiner must comment on the impact of PTSD on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).

5.  Schedule the Veteran for an appropriate VA orthopedic (spine, joints) examination to determine the current status of his service-connected low back and right and left knee disabilities.  

If the Veteran is not able to appear for examination, appropriate steps to coordinate efforts with the correctional facility (a visiting doctor, completion of examination worksheet by a prison doctor, etc.) to secure the necessary information must be taken and documented.

The examiner must comment on the impact of each service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



